Citation Nr: 1201899	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-29 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a pilonidal cyst. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1954 to October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  In that rating decision, the RO declined to reopen a previously denied claim for entitlement to service connection for a pilonidal cyst. 

In March 2011, the Board reopened the previously denied claim based on new and material evidence and remanded the underlying claim for additional development.  As instructed by the Board, the Appeals Management Center (AMC) contacted the National Personnel Records Center (NPRC) in order to obtain outstanding service treatment records from U.S. Army base hospital in Frankfurt, Germany, but it was informed that such service treatments records were unavailable.  AMC also asked the Veteran to provide further information regarding the VA medical facility where he underwent a physical examination in early-1974, but the Veteran failed to respond.  In addition, the Veteran was also scheduled for VA examination in April 2011, but he failed to show.  To date, the Veteran has not provided a statement of good cause for his failure to show to the scheduled VA examinations.  He has provided no indication that he would appear for a new examination if one were scheduled.  Since the record reflects that there has been substantial compliance with the Board's remand directives, the Board may proceed with adjudication of the claims without prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran, without showing good cause, failed to report to a VA examination that was scheduled to determine the nature and etiology of any pilonidal cyst disorder.

2.  The preponderance of the competent evidence does not support the finding that the Veteran has a current pilonidal cyst disorder that had an onset during his period of service, or that is otherwise related to his period of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a pilonidal cyst have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the Veteran prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in June 2006 that informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In that letter, VA also informed the Veteran of rating criteria and effective date provisions that are pertinent to the appellant's claim regarding service connection.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the instant matter, the Board notes that the Veteran's service treatment and personnel records in this case are unavailable and presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  In the case where a veteran's service medical records are unavailable through no fault of his own, a heightened duty exits to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, VA has attempted to obtain any available records, however these attempts were not successful.  The file contains a detailed memorandum, dated in, in August 2006, which contains an itemized list of events and actions surrounding VA's attempts to locate any pertinent records and concludes with a formal finding that service records are unavailable.  In an August 2006 letter, the RO informed the Veteran of the unsuccessful efforts to find his service records.  Further, the RO has requested that the Veteran send any pertinent records, including, any additional service medical documents that he might have in his possession.  

The Board finds that the VA has satisfied its heightened duty to assist the Veteran.  In such situations, the Board also has a heightened obligation to explain its findings and conclusions, and to consider fully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 584 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board is mindful of this obligation in its determination below.  

Given VA's heightened duty to assist the Veteran, the Board in its March 2011 remand directives instructed the AMC to provide the Veteran with a VA examination in conjunction with his pilonidal cyst claim.  He was scheduled for such an examination in April 2011, but he failed to show.  The Veteran has not shown good cause for his failure to report for this examination, nor has he requested that it be rescheduled.  The Board notes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the foregoing, the Board finds that VA has developed all relevant facts to the extent possible, and that there is no further assistance required in developing the facts pertinent to the duty to assist.  The claim shall be adjudicated on the current evidence of record.  38 C.F.R. § 3.655.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

The Veteran seeks entitlement to service connection for pilonidal cysts.  He asserts that he first developed pilonidal cyst while on active duty service in Germany and that he has continued to suffer from a pilonidal cyst since then. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran claims entitlement to service connection for a pilonidal cyst.  He asserts that he first developed a pilonidal cyst while on active duty in 1956 when he was stationed in Germany.  Reportedly, the Veteran incurred the pilonidal cyst while performing his duties as a Tank Operator.  The Veteran reports that he was required to enter and leave the tank through a circular opening and the friction from rubbing his spine against the opening resulted in the pilonidal cyst.  The Veteran further reports that he sought medical treatment for the pilonidal cyst, including antibiotic therapy and sitz bath, at the three U.S. Army dispensaries in Hanau, Darmstadt, and Frankfurt, Germany.  The Veteran also reports that he was placed on light duty for a nine-month period because of the pilonidal cyst.  He states that he continues to have problems with a pilonidal cyst and he uses antibiotic therapy and sitz baths to alleviate his symptoms during episodes of flare-ups. 

Initially, the Board notes that a review of the claims file shows that the Veteran was scheduled to appear for VA compensation and pension examination in April 2011.  Without explanation, the Veteran failed to report to this examination.  When entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655. 

Here, the Veteran failed to report for a scheduled VA examination essential to the development of his service connection claim and did not set forth good cause for such failure.  He was notified of the examination at his last known address.  As such, the Board will adjudicate the claim based on the evidence contained in the claims folder.

As noted above in the Duty to Assist section, the Veteran's service records are presumed destroyed from a fire-related incident and are unavailable.  There is the "buddy statement" of A.D. attesting that he served with the Veteran in the same unit, and directly witnessed his medical history and treatment for pilonidal cyst while in service.

A review of the record shows that the Veteran first applied for VA benefits for a pilonidal cyst in August 1975, approximately two decades after his separation from active service.  The Veteran's claim was originally denied because the available records did not show treatment for this condition during service or at a service discharge examination.  Although not specifically stated, it appears that one of the reasons underlying the denial of benefits was the absence of the Veteran's service treatment records (STRs), which had apparently been destroyed during a fire at the National Personnel Records Center in 1973. 

The Veteran reports that he received a VA physical examination in early-1974 at a medical facility in New York City.  It appears the Veteran is essentially asserting that this medical report would have contained objective evidence of a pilonidal cyst.  Pursuant to the Board's March 2011, the AMC sent the Veteran a letter in March 2011 and asked him to provide additional information, including the name and location of the VA medical facility where he underwent the physical examination.  The Veteran failed to respond to that request and the earliest evidence of any treatment for pilonidal cysts, beyond the Veteran's lay statements, comes from a December 2006 letter of Dr. V.C., indicating that he first treated the Veteran in July 1994 with a history of having a pilonidal cyst.  In addition, an August 2006 letter of Dr. E.M.H. recounts that he has seen the Veteran for a pilonidal cyst since August 2000.  

None of these private medical statements contains any medical opinion that links the Veteran's current pilonidal cyst disorder with his period of active service.  

Again, the Veteran, without a showing of good cause, failed to show to his scheduled VA examination in April 2011.  A VA examination would have been helpful to obtain a medical opinion on whether the Veteran has any current pilonidal cyst disorder that is etiologically related to his period of service.  Since the Veteran failed to show without good cause, and he has not requested that a new examination be scheduled, there is no medical opinion of record that addresses the issue of a medical nexus.  

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran has any current pilonidal cyst that had an onset in service or that it is related to his period of service.

Other than the Veteran's lay assertions that he has suffered from a pilonidal cyst disorder since his period of service, the evidence of record does not show a continuity of symptomatology (or treatment) for a pilonidal cyst, following separation from the Veteran's service in 1956 until decades later.  While the Veteran reported that he had pilonidal cyst problems over the years since service, the record does not document any treatment for complaints or findings involving the pilonidal cysts until 1996, or at the earliest, in 1975.  A lengthy period of time between service and the first post-service evidence of complaints or symptoms associated with the disorder at issue is of itself a factor for consideration that weighs against a finding that the current disability is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service).   The lack of any records of treatment also stands against the credibility of the Veteran's statements that he has had such problems since 1956.

The Board notes that it must consider the competency and credibility of the Veteran's lay contentions that he has experienced reoccurrences of a pilonidal cyst since his period of service.  The Veteran's statement that he experienced pilonidal cyst in service and since service is competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  The Veteran is competent to discuss his symptoms over time.

While lay evidence may establish continuity of symptomatology related to a chronic disease, in order for service connection to be established by continuity of symptomatology, there must be medical evidence that relates the current condition to that symptomatology.  Savage, supra, 495-497.  Here, there is no current medical evidence of record that indicates the Veteran has any current pilonidal cyst condition that is related to pilonidal cyst problems he reportedly incurred during his period of service.  No medical professional has indicated any etiology for any currently diagnosed pilonidal cyst. 

The Veteran may well believe that he has a current pilonidal cyst due to his period of service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the extended length of time between separation and first medical evidence of pilonidal cyst, among other factors, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to diagnose his current condition or offer a medical opinion as to its etiology. 

The Veteran does not have any medical training and expertise, and he is simply not qualified to render a medical opinion on etiology of a currently diagnosed disorder.  Further, the Veteran failed to show for the scheduled VA examination to obtain a medical opinion regarding the etiology of his claimed pilonidal cyst.  See 38 C.F.R. § 3.655.

As to the credibility of the assertions that the problems have been ongoing for more than 50 years, the Board finds that the lack of medical evidence showing any treatment or mention of the condition during the span since service makes the Veteran's assertions less credible.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current pilonidal cyst disorder that either had its onset in service or is otherwise related to his period of service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a pilonidal cyst is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


